NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PABLO EDWIN PIRIR-CHITAY,                        No.   19-70536

                Petitioner,                      Agency No. A071-583-933

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Pablo Edwin Pirir-Chitay, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition for review.

      The BIA did not abuse its discretion in denying Pirir-Chitay’s motion to

reopen as untimely and number-barred where the second motion to reopen was

filed more than four years after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2),

and where Pirir-Chitay failed to demonstrate a material change in country

conditions in Guatemala to qualify for an exception to the time and number

limitations for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii);

Najmabadi, 597 F.3d at 990-91 (BIA did not abuse its discretion where evidence of

general country conditions was not material to petitioner’s claim).

      To the extent Pirir-Chitay contends that he fears harm on account of his

family membership or his mother’s opposition to gangs, we lack jurisdiction to

consider these contentions because Pirir-Chitay failed to present them to the

agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     19-70536